Citation Nr: 1600444	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which denied, in part, the Veteran's claim of service connection for a low back disorder.  

The Board most recently remanded the case in September 2014 for an addendum medical opinion to the February 2013 VA examination.  Unfortunately, the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The Veteran testified before the undersigned in October 2010.  A transcript of the proceeding has been associated with the claims file.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Such records have been considered in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, 
the Board finds that this matter must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The April 2009 VA examination report shows that the examiner opined that the Veteran's low back pain was less likely than not related to his active service because the Veteran's report of medical history in his service treatment records indicated that he had a pre-existing low back disorder.  The examiner stated that the Veteran had experienced flare-ups of his disorder while in service, but that service "in no way affected the underlying pre-existing condition."  In its May 2011 Remand, the Board found that the Veteran's medical examination report at enlistment did not note a back disorder, and that the presumption of soundness had not been rebutted.  The Board remanded the VA examination for an addendum opinion and instructed the examiner to assume the Veteran did not have a pre-existing back disorder.  The Board asked the examiner to opine as to the etiology of the low back disorder, taking into account the Veteran's one week hospitalization in March 1964, his contentions of continuous symptoms for low back pain after service, and any post-service treatment records deemed pertinent. 

At the February 2013 VA examination, the examiner opined that the Veteran's low back disorder was less likely than not related to active service.  The examiner stated that while there were multiple entries in the Veteran's service treatment records showing complaints of back pain, there was "no medical documentation of back pain from 1965 to 2007" and the Veteran "did heavy manual labor during that period."  

In its September 2014 remand, the Board found the February 2013 VA examination inadequate because it had relied on the absence of medical documentation in the records and had not consider the Veteran's account of continuous symptomatology for his low back disorder after service.  The Board remanded the claim and instructed the examiner to "comment on the significance of the Veteran's reports of back pain between 1965 and 2007."  The Board asked the examiner to provide "additional reasons and bases beyond the absence of medical documentation" to support any negative opinion concerning the etiology of the Veteran's low back disorder.  Further, the Board directed the examiner to provide "reasons and bases to support the suggestion that the Veteran's current back disability is related to [his] post-service manual labor."

In the July 2015 addendum opinion, the VA examiner opined that the Veteran's low back disorder was less likely than not related to his active service because despite multiple complaints of back pain in the service treatment records, the Veteran "did have a back condition and wore a back brace prior to the service."  The examiner also stated that the Veteran "did heavy manual labor after the service" and that there was no medical documentation showing a back sprain or treatment for back pain "after the service from 1965 to 2007."  The examiner found that since the Veteran had "a temporal gap of 43 years, while doing heavy labor, in which there was no formal treatment for back strain," it was "less likely as not that the current back condition [was] service related."

In the September 2015 addendum opinion, the examiner stated that the Veteran's "back injury (falling from a parallel bar) that occurred in 1964 was unlikely severe enough" to result in the Veteran's current low back disorder.  The examiner commented that there was a "temporal gap of 35 [years] (1964 to 2009) between the time of the initial injury and when the veteran next sought medical help."  The examiner again opined that it was less likely than not that the Veteran's low back disorder was incurred in or related to service.

Contrary to the Board's May 2011 and September 2014 Remand orders, the July and September 2015 VA examiner opined that the Veteran's low back disorder was less likely than not related to service because he had a pre-existing back injury, there were no medical records showing treatment for a low back disorder between 1964 and 2007, and he Veteran performed heavy manual labor for many years after service.  The examiner also opined that the Veteran's March 1964 incident during basic training was not severe enough to have caused the current low back disorder.  The examiner did not provide any rationale for his opinions.

Thus, the Board finds that the July 2015 and September 2015 addendum opinion to 
the February 2013 VA examination do not comply with the Board's remand directives and are not adequate.  Therefore, a remand is necessary to obtain an addendum opinion.  See Stegall, 11 Vet. App. at 268; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  

With regard to the claim for a TDIU, the Veteran submitted a letter in October 2015 from his VA psychiatrist, T.D, who opined that "based on the severity and longevity of [the Veteran's] PTSD symptoms, [the Veteran] would be unemployable in any capacity."  The letter stated that T.D. had been treating the Veteran for PTSD at Kansas City VA Medical Center since January 2012, and that they had had seven appointments to date.  

After careful review of the claims file, the Board finds that there are outstanding medical records that must be obtain before the Board may reach the merits of the claim.  The evidence of record includes VA treatment records from Kansas City VA Medical Center from July 2007 to December 2012, during which time the Veteran had two appointments with T.D., one in January 2012, and another in August 2012.  Therefore, a remand is necessary for VA to fulfill its duty to assist in obtaining additional treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain any relevant VA treatment records from Kansas City VAMC, or any other VA medical facility that may have treated the Veteran, since December 2012 and associate those documents with the claims file.  Specifically, obtain all mental health treatment records concerning T.D.'s appointments with the Veteran.
2.  The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his claims that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination with a physician that has not previously examined the Veteran
so as to determine the nature and etiology of his current low back disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's low back disorder was incurred in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

The examiner must discuss the Veteran's in-service back injuries in March 1964 during basic training and in 1965 when he was involved in a motor vehicle accident while on active duty.  Further, the examiner must comment on the significance of the Veteran's reports of back pain while in service and thereafter. 
The Board notes that the Veteran is competent to identify in-service and post-service injuries and experiences, such as pain.  The lack of contemporaneous medical records indicating treatment for his low back disorder cannot be used as the sole basis for a finding that any low back disorder present is not etiologically related to service.

If the examiner finds that the Veteran's low back disorder is not related to his in-service injuries, but is instead related to his post-service manual labor, the examiner must provide a detailed rationale to support the conclusion.

In offering these opinions, the examiner must assume that the Veteran had no pre-existing back condition or disability.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




